DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  
Regarding Claims 13 and 14, the term “the likelihood” is recited. However, the prior recitation of “a likelihood” fails to give antecedent basis to this term because the two likelihoods are different, i.e. one is a likelihood that the device is covered and the other is a likelihood that the device is in motion/being placed in a bag. While this term lacks antecedent basis, Examiner believes the meaning is clear. Nonetheless, this term should be changed to ‘a likelihood’ to alleviate the antecedent basis issue. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 12, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the sensor controller".  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 10 and 12, the phrase “the controller determines that the device is in the bag in a case where” is recited. It is unclear what is intended and required by this limitation. One could reasonably read this limitation as indicating the controller only completes this determination when the condition is met, however, there is no guarantee the conditions will be met. One could also read this limitation as the controller acting in response to a particular condition that already exists. Due to this ambiguity, it is not possible to determine the metes and bounds of the claims, thus rendering them indefinite. For purposes of examination, this phrase will be interpreted as ‘the controller determines that the device is in the bag in response to the covered state indicating the device is covered by the object and the motion state indicating the device is being placed in the bag’, such that the conditions are positively recited as occurring, and the controller taking positive action in response to the conditions.
Regarding Claim 20, the phrase “the motion sensor determines that the device is in transit where the covered state indicates…” is recited. It is unclear what is intended and required by this limitation. Similar to Claims 10 and 12, it is unclear if this is a conditional limitation to particular conditions that may or may not exist. In addition, when used alone ‘where’ is typically used for locations, so Examiner believes this may have been a typographical error. For similar reason to Claims 10 and 12 above, it is not possible to determine the metes and bounds of the claim, thus rendering it indefinite. For purposes of examination, this phrase will be interpreted as ‘the motion sensor determines that the device is in transit in response to the covered state indicating the device is covered by the object and the motion state indicating the device is in motion’, such that the conditions are positively recited as occurring, and the controller taking positive action in response to the conditions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ting (US PGPub No. US 20160212710 A1) in view of Schillings (US PGPub No. US 20140025973 A1).

Regarding Claim 1, Ting teaches a device, comprising: 
a motion sensor configured to measure a motion, and generate a motion measurement based on the measured motion ([0006]: “an accelerometer sensor”; [0018]: “An accelerometer is a sensing device that measures proper acceleration (g-force), which is the acceleration it experiences relative to freefall and is the acceleration felt by people and objects”; [0026]: “If the smartphone is in transition state (403), then it infers potential pocket mode change. The transition state can be detected by either the accelerometer sensor or the ambient light sensor. In one example, when the phone is being taken out from a purse or put into a purse, the accelerometer sensor detects movement, which results in the detection of transition state”); 
a proximity sensor configured to measure [proximity], and generate a [proximity] measurement based on the [proximity] ([0006]: “the high power-consuming sensor is a proximity sensor or an ultrasonic sensor”; [0016]: “A proximity sensor is a sensor able to detect the presence of nearby objects with out any physical contact. A proximity sensor often emits an electromagnetic field or a beam of electromagnetic radiation (e.g., infrared), and looks for changes in the field or return signal.”; [0032]: “the proximity sensor or the ultrasonic sensor is turned on to detect the current pocket mode if the device is in transition state”); and 
a controller configured to: 
receive the motion measurement and the [proximity] measurement; 
determine a motion state of the device based on the motion measurement ([0005]: “A wireless device first determines whether it is in a transition state by using a plurality of low power-consuming sensors. The wireless device then powers on a high power-consuming sensor if the device is in the transition state, or otherwise keeps the high power-consuming sensor off if the device is not in the transition state.”; [0024]: “The functional modules may be implemented by hardware, firmware, software, or any combination thereof. The function modules, when executed by processors 203 (e.g., via executing program codes 205), for example, allow smartphone 201 to perform efficient in-pocket detection by using a plurality of sensors.”, Examiner interprets these as teaching a controller, as the device is performing control operations via implementation elements); 
determine a covered state of the device based on the [proximity] measurement ([0006]: “the proximity sensor or the ultrasonic sensor is turned on to detect the current pocket mode if the device is in transition state”; [0016]: “proximity sensors are commonly used to detect one placement. By detecting the presence of nearby objects, proximity sensors are able to accurately detect whether a smartphone is put in a pocket/cover/bag or taken out of pocket/cover/bag”); 
determine an in-bag state of the device based on the motion state and the covered state, the in-bag state indicating whether the device is in a bag or outside of the bag ([0021]: “smartphone 101 has two “pocket modes”, a first in-pocket mode when it is placed inside a pocket, phone cover, purse, or a bag/backpack, and a second out-of-pocket mode when it is placed outside a pocket, phone cover, purse, or a bag/backpack. For example, when smartphone 101 is placed inside purse 102, it is in the in-pocket mode; when smartphone 101 is taken out of purse 102, it is in the out-of-pocket mode.”; [0022]: “When possible environment change is detected, then one of the high power-consuming sensors is turned on to further determine the current pocket mode of the smartphone.”); and 
adjust a power state of the device (Abstract: “A wireless device determines whether it is in a transition state by using a plurality of low power-consuming sensors. The wireless device powers on a high power-consuming sensor if the device is in the transition state, or otherwise keeps the high power-consuming sensor off if the device is not in the transition state.”).  
Ting does not explicitly teach a distance and a distance measurement and based on the distance measurement and adjust a power state of the device based on the in-bag state (Emphasis added by Examiner).
Schillings teaches adjust a power state of the device based on the in-bag state ([0021]: “when the user grabs hold of the mobile device and takes it out of the pocket for use, there may be a relatively sudden increase in the movement speed of the mobile device. This change in the mobile device's movement speed may be detected based on the sensor data supplied by the accelerometer. In particular embodiments, upon detecting that there is a significant increase in the speed of the mobile device's movement, either by itself or in addition to detecting that the user has touched the mobile device, the mobile device may be brought out of the power-saving state into normal operation state (e.g., turn on the screen of the mobile device) and the input component of the mobile device may be unlocked automatically”; [0022]: “The orientation of the mobile device may be detected and measured by the gyrometer. If the orientation of the mobile device has changed significantly, it may be another indication that the user may have taken the device out of his pocket”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ting to include adjust a power state of the device based on the in-bag state (Emphasis added by Examiner), as taught by Schillings.
Doing so would allow one to avoid the inconvenience of repeatedly manually adjusting the state of the device, as taught by Schillings [0013-0014]: “the user needs to perform a few actions, which may take several seconds, before the mobile device is ready to be used. Considering that such a sequence of actions may need to be performed several times a day (e.g., each time the user needs to use his mobile device after not using the mobile device for a period of time), it may become an inconvenience”, “particular embodiments may automatically adjust the current state of a mobile electronic device based on the intention of a user with respect to the mobile electronic device”.
Ting in view of Schillings does not explicitly teach a distance and a distance measurement and based on the distance measurement (Emphasis added by Examiner).
However, both Ting and Schillings teach proximity sensors, which are known to measure distances, to monitor the proximity of the device to objects/individuals, as is the function of the distance measurement, in order to be used to make determinations about the state of the device.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ting in view of Schillings to explicitly include a distance and a distance measurement and based on the distance measurement (Emphasis added by Examiner).
Doing so would allow one to achieve the goal of Ting, to accurately determine the state of the device (i.e. in a pocket/purse/bag/etc. or not) using a combination of contextual sensor data.

Regarding Claim 2, Ting in view of Schillings teaches the device of claim 1 wherein the controller adjusts the power state of the device by instructing an operating system of the device to change the power state of the device ([0005]: “A wireless device first determines whether it is in a transition state by using a plurality of low power-consuming sensors. The wireless device then powers on a high power-consuming sensor if the device is in the transition state, or otherwise keeps the high power-consuming sensor off if the device is not in the transition state.”, Examiner interprets this as adjusting the power state of the device; [0024]: “The functional modules may be implemented by hardware, firmware, software, or any combination thereof. The function modules, when executed by processors 203 (e.g., via executing program codes 205), for example, allow smartphone 201 to perform efficient in-pocket detection by using a plurality of sensors.”).  

Regarding Claim 3, Ting in view of Schillings teaches the device of claim 1 wherein the power state includes at least one of a working state, a low power state, a sleep state, a hibernate state, a soft off state, or a mechanical off state ([0005]: “A wireless device first determines whether it is in a transition state by using a plurality of low power-consuming sensors. The wireless device then powers on a high power-consuming sensor if the device is in the transition state, or otherwise keeps the high power-consuming sensor off if the device is not in the transition state.”; [0029]: “The low power-consuming sensors are always on, while the high power-consuming sensor is controlled based on sensing result of the low power-consuming sensors. The mobile electronic device has two placement modes: an in-pocket mode and an out-of-pocket mode.”; [0030]: “Based on the transition state detection, the proximity sensor is turned on and off to more efficiently detect the device pocket mode with reduced power consumption.”, Examiner interprets these as teaching at least a working state and a low power state).  

Regarding Claim 4, Ting in view of Schillings teaches the device of claim 1 wherein the motion sensor is an accelerometer, and the motion measurement is an acceleration measurement ([0006]: “an accelerometer sensor”; [0018]: “An accelerometer is a sensing device that measures proper acceleration (g-force), which is the acceleration it experiences relative to freefall and is the acceleration felt by people and objects”; [0026]: “If the smartphone is in transition state (403), then it infers potential pocket mode change. The transition state can be detected by either the accelerometer sensor or the ambient light sensor. In one example, when the phone is being taken out from a purse or put into a purse, the accelerometer sensor detects movement, which results in the detection of transition state”).  

Regarding Claim 5, Ting in view of Schillings teaches the device of claim 1.
Ting does not explicitly teach wherein the motion sensor is a gyroscope, and the motion measurement is an angular velocity measurement.
Schillings teaches the motion sensor is a gyroscope ([0022]: “In particular embodiments, the mobile device may have a gyrometer in addition or instead of the touch sensors (e.g., touch sensors on the left and right sides of the mobile device). A gyrometer, also known as a gyroscope, is a device for measuring orientation along one or more spatial dimension. In particular embodiments, a gyrometer may be used to measure the orientation of the mobile device. When the mobile device is stored in the user's pocket, it may stay mostly in one orientation. However, when the user grabs hold of the mobile device and takes it out of the pocket for use, there may be a relatively sudden change in the orientation of the mobile device. The orientation of the mobile device may be detected and measured by the gyrometer. If the orientation of the mobile device has changed significantly, it may be another indication that the user may have taken the device out of his pocket.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ting to include the motion sensor is a gyroscope, as taught by Schillings.
Doing so would allow one to monitor the orientation of the device in order to determine whether the device is in a pocket, as taught by Schillings above.
Ting in view of Schillings does not explicitly teach the motion measurement is an angular velocity measurement.
However, Schillings teaches a gyrometer, which is known to measure angular velocity, in order to determine the orientation of the device, as is the function of the angular velocity measurement, in order to be used to make determinations about the state of the device.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ting in view of Schillings to explicitly include the motion measurement is an angular velocity measurement.
Doing so would allow one to achieve the goal of Ting, to accurately determine the state of the device (i.e. in a pocket/purse/bag/etc. or not) using a combination of contextual sensor data.

Regarding Claim 6, Ting in view of Schillings teaches the device of claim 1 wherein the motion sensor includes an accelerometer, and the motion measurement includes an acceleration measurement ([0006]: “an accelerometer sensor”; [0018]: “An accelerometer is a sensing device that measures proper acceleration (g-force), which is the acceleration it experiences relative to freefall and is the acceleration felt by people and objects”; [0026]: “If the smartphone is in transition state (403), then it infers potential pocket mode change. The transition state can be detected by either the accelerometer sensor or the ambient light sensor. In one example, when the phone is being taken out from a purse or put into a purse, the accelerometer sensor detects movement, which results in the detection of transition state”).  
Ting does not explicitly teach a gyroscope and an angular velocity measurement.
Schillings teaches the motion sensor includes an accelerometer ([0021]: “the mobile device may have an accelerometer in addition to or instead of the touch sensors on the left and right sides. Sometimes, the user may put his hand in the pocket where the mobile device is stored and thus touch the mobile device even when the user does not intend to use the mobile device at that time. If the mobile device also has an accelerometer, the sensor data provided by the accelerometer may also be used to estimate whether the user intends to use the mobile device”) and a gyroscope ([0022]: “In particular embodiments, the mobile device may have a gyrometer in addition or instead of the touch sensors (e.g., touch sensors on the left and right sides of the mobile device). A gyrometer, also known as a gyroscope, is a device for measuring orientation along one or more spatial dimension. In particular embodiments, a gyrometer may be used to measure the orientation of the mobile device. When the mobile device is stored in the user's pocket, it may stay mostly in one orientation. However, when the user grabs hold of the mobile device and takes it out of the pocket for use, there may be a relatively sudden change in the orientation of the mobile device. The orientation of the mobile device may be detected and measured by the gyrometer. If the orientation of the mobile device has changed significantly, it may be another indication that the user may have taken the device out of his pocket.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ting to include a gyroscope as taught by Schillings.
Doing so would allow one to monitor the orientation of the device in order to determine whether the device is in a pocket, as taught by Schillings above.
Ting in view of Schillings does not explicitly teach an angular velocity measurement.
However, Schillings teaches a gyrometer, which is known to measure angular velocity, in order to determine the orientation of the device, as is the function of the angular velocity measurement, in order to be used to make determinations about the state of the device.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ting in view of Schillings to explicitly include the motion measurement is an angular velocity measurement.
Doing so would allow one to achieve the goal of Ting, to accurately determine the state of the device (i.e. in a pocket/purse/bag/etc. or not) using a combination of contextual sensor data.

Regarding Claim 7, Ting in view of Schillings teaches the device of claim 1 wherein the proximity sensor is enabled to start the measurement of the [proximity] based on the motion measurement (Abstract: “A wireless device determines whether it is in a transition state by using a plurality of low power-consuming sensors. The wireless device powers on a high power-consuming sensor if the device is in the transition state”; [0006]: “In one embodiment, the low power-consuming sensors comprises an accelerometer sensor and an ambient light sensor, and the high power-consuming sensor is a proximity sensor or an ultrasonic sensor. Both the accelerometer sensor and the ambient light sensor are always turned on to detect the transition state of the device. In one example, the transition state is detected if the accelerometer sensor detects movement of the device. In another example, the transition state is detected if the ambient light sensor detects light change surrounding the device. The high power-consuming sensor is then controlled by whether the device is in the transition state or not. For example, the proximity sensor or the ultrasonic sensor is turned on to detect the current pocket mode if the device is in transition state.”).  
Ting does not explicitly teach the measurement of the distance (Emphasis added by Examiner).
However, both Ting and Schillings teach proximity sensors, which are known to measure distances, to monitor the proximity of the device to objects/individuals, as is the function of the distance measurement, in order to be used to make determinations about the state of the device.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ting in view of Schillings to explicitly include the measurement of the distance (Emphasis added by Examiner).
Doing so would allow one to achieve the goal of Ting, to accurately determine the state of the device (i.e. in a pocket/purse/bag/etc. or not) using a combination of contextual sensor data.

Regarding Claim 8, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Ting in view of Schillings teaches the device of claim 1.
Ting does not explicitly teach a system on chip (SoC), the sensor controller being included in the SoC.  
Schillings teaches a system on chip (SoC) ([0059]: “This disclosure contemplates any suitable number of computer systems 700. This disclosure contemplates computer system 700 taking any suitable physical form. As example and not by way of limitation, computer system 700 may be an embedded computer system, a system-on-chip (SOC)…”), the sensor controller being included in the SoC ([0060]: “In particular embodiments, computer system 700 includes a processor 702, memory 704, storage 706, an input/output (I/O) interface 708, a communication interface 710, and a bus 712. Although this disclosure describes and illustrates a particular computer system having a particular number of particular components in a particular arrangement, this disclosure contemplates any suitable computer system having any suitable number of any suitable components in any suitable arrangement.”).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ting to include a system on chip (SoC), the sensor controller being included in the SoC, as taught by Schillings.
Doing so would allow one to take advantage of the benefits of system on chip architectures that is known in the art, namely more tightly integrated computer system designs, which can improve performance and reduce power consumption and reduce semiconductor die area compared to multi-chip designs with equivalent functionality.


Regarding Claim 9, Ting in view of Schillings teaches the device of claim 1 wherein the covered state indicates whether the device is covered by an object or uncovered ([0006]: “the proximity sensor or the ultrasonic sensor is turned on to detect the current pocket mode if the device is in transition state”; [0016]: “For example, a proximity sensor deactivates the display and touchscreen when the smartphone brought near the face during a call. This is done to save battery power and to prevent inadvertent inputs from the user's face and ears. In addition, proximity sensors are commonly used to detect one placement. By detecting the presence of nearby objects, proximity sensors are able to accurately detect whether a smartphone is put in a pocket/cover/bag or taken out of pocket/cover/bag”), and the motion state indicates whether the device is in motion or stationary ([0005]: “A wireless device first determines whether it is in a transition state by using a plurality of low power-consuming sensors. The wireless device then powers on a high power-consuming sensor if the device is in the transition state, or otherwise keeps the high power-consuming sensor off if the device is not in the transition state.”; [0006]: “Both the accelerometer sensor and the ambient light sensor are always turned on to detect the transition state of the device. In one example, the transition state is detected if the accelerometer sensor detects movement of the device.”).  

Regarding Claim 10, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Ting in view of Schillings teaches the device of claim 9 wherein the controller determines that the device is in the bag in a case where the covered state indicates the device is covered by the object and the motion state indicates the device is in motion (See Figs. 3-6, showing detection of transition state by motion measurement, with in/out of pocket determined by further applying proximity measurements in combination with motion measurement; Abstract: “A wireless device determines whether it is in a transition state by using a plurality of low power-consuming sensors. The wireless device powers on a high power-consuming sensor if the device is in the transition state, or otherwise keeps the high power-consuming sensor off if the device is not in the transition state. The wireless device detects a current pocket mode of the device using the high power-consuming sensor if the device is in the transition state, or otherwise keeps a previous pocket mode if the device is not in the transition state”, Examiner notes that as shown above, low power-consuming sensors includes accelerometer and high power-consuming sensors includes proximity sensor; [0006]: “the low power-consuming sensors comprises an accelerometer sensor and an ambient light sensor, and the high power-consuming sensor is a proximity sensor or an ultrasonic sensor. Both the accelerometer sensor and the ambient light sensor are always turned on to detect the transition state of the device. In one example, the transition state is detected if the accelerometer sensor detects movement of the device…The high power-consuming sensor is then controlled by whether the device is in the transition state or not. For example, the proximity sensor or the ultrasonic sensor is turned on to detect the current pocket mode if the device is in transition state. Otherwise, the proximity sensor or the ultrasonic sensor is kept off to save power and the device keeps its previous detected pocket mode.”; [0016]: “By detecting the presence of nearby objects, proximity sensors are able to accurately detect whether a smartphone is put in a pocket/cover/bag or taken out of pocket/cover/bag”; [0021]: “smartphone 101 has two “pocket modes”, a first in-pocket mode when it is placed inside a pocket, phone cover, purse, or a bag/backpack, and a second out-of-pocket mode when it is placed outside a pocket, phone cover, purse, or a bag/backpack. For example, when smartphone 101 is placed inside purse 102, it is in the in-pocket mode; when smartphone 101 is taken out of purse 102, it is in the out-of-pocket mode.”; [0022]: “The low power-consuming sensors, e.g., accelerometer and ambient light are always on for detecting any possible transition of environment change of the smartphone. On the other hand, the high power-consuming sensors, e.g., proximity and ultrasonic sensors are controlled based on whether there is any environment change of the smartphone. If there is no environment change, then the high power-consuming sensors are kept off to save power. When possible environment change is detected, then one of the high power-consuming sensors is turned on to further determine the current pocket mode of the smartphone.”).  

Regarding Claim 11, Ting in view of Schillings teaches the device of claim 1 wherein the covered state indicates whether the device is covered by an object or uncovered ([0006]: “the proximity sensor or the ultrasonic sensor is turned on to detect the current pocket mode if the device is in transition state”; [0016]: “For example, a proximity sensor deactivates the display and touchscreen when the smartphone brought near the face during a call. This is done to save battery power and to prevent inadvertent inputs from the user's face and ears. In addition, proximity sensors are commonly used to detect one placement. By detecting the presence of nearby objects, proximity sensors are able to accurately detect whether a smartphone is put in a pocket/cover/bag or taken out of pocket/cover/bag”), and the motion state indicates whether the device is being placed in the bag or taken out of the bag ([0005]: “A wireless device first determines whether it is in a transition state by using a plurality of low power-consuming sensors. The wireless device then powers on a high power-consuming sensor if the device is in the transition state, or otherwise keeps the high power-consuming sensor off if the device is not in the transition state.”; [0006]: “Both the accelerometer sensor and the ambient light sensor are always turned on to detect the transition state of the device. In one example, the transition state is detected if the accelerometer sensor detects movement of the device.”; [0021]: “smartphone 101 has two “pocket modes”, a first in-pocket mode when it is placed inside a pocket, phone cover, purse, or a bag/backpack, and a second out-of-pocket mode when it is placed outside a pocket, phone cover, purse, or a bag/backpack”).  

Regarding Claim 12, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Ting in view of Schillings teaches the device of claim 11 wherein the controller determines that the device is in the bag in a case where the covered state indicates the device is covered by the object and the motion state indicates the device is being placed in the bag (See Figs. 3-6, showing detection of transition state by motion measurement, with in/out of pocket determined by further applying proximity measurements in combination with motion measurement; Abstract: “A wireless device determines whether it is in a transition state by using a plurality of low power-consuming sensors. The wireless device powers on a high power-consuming sensor if the device is in the transition state, or otherwise keeps the high power-consuming sensor off if the device is not in the transition state. The wireless device detects a current pocket mode of the device using the high power-consuming sensor if the device is in the transition state, or otherwise keeps a previous pocket mode if the device is not in the transition state”, Examiner notes that as shown above, low power-consuming sensors includes accelerometer and high power-consuming sensors includes proximity sensor; [0006]: “the low power-consuming sensors comprises an accelerometer sensor and an ambient light sensor, and the high power-consuming sensor is a proximity sensor or an ultrasonic sensor. Both the accelerometer sensor and the ambient light sensor are always turned on to detect the transition state of the device. In one example, the transition state is detected if the accelerometer sensor detects movement of the device…The high power-consuming sensor is then controlled by whether the device is in the transition state or not. For example, the proximity sensor or the ultrasonic sensor is turned on to detect the current pocket mode if the device is in transition state. Otherwise, the proximity sensor or the ultrasonic sensor is kept off to save power and the device keeps its previous detected pocket mode.”; [0016]: “By detecting the presence of nearby objects, proximity sensors are able to accurately detect whether a smartphone is put in a pocket/cover/bag or taken out of pocket/cover/bag”; [0021]: “smartphone 101 has two “pocket modes”, a first in-pocket mode when it is placed inside a pocket, phone cover, purse, or a bag/backpack, and a second out-of-pocket mode when it is placed outside a pocket, phone cover, purse, or a bag/backpack. For example, when smartphone 101 is placed inside purse 102, it is in the in-pocket mode; when smartphone 101 is taken out of purse 102, it is in the out-of-pocket mode.”; [0022]: “The low power-consuming sensors, e.g., accelerometer and ambient light are always on for detecting any possible transition of environment change of the smartphone. On the other hand, the high power-consuming sensors, e.g., proximity and ultrasonic sensors are controlled based on whether there is any environment change of the smartphone. If there is no environment change, then the high power-consuming sensors are kept off to save power. When possible environment change is detected, then one of the high power-consuming sensors is turned on to further determine the current pocket mode of the smartphone.”).  

Regarding Claim 13, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Ting in view of Schillings teaches the device of claim 1 wherein the covered state is…that the device is covered by an object ([0006]: “the proximity sensor or the ultrasonic sensor is turned on to detect the current pocket mode if the device is in transition state”; [0016]: “For example, a proximity sensor deactivates the display and touchscreen when the smartphone brought near the face during a call. This is done to save battery power and to prevent inadvertent inputs from the user's face and ears. In addition, proximity sensors are commonly used to detect one placement. By detecting the presence of nearby objects, proximity sensors are able to accurately detect whether a smartphone is put in a pocket/cover/bag or taken out of pocket/cover/bag”), and the motion state…is that the device is in motion ([0005]: “A wireless device first determines whether it is in a transition state by using a plurality of low power-consuming sensors. The wireless device then powers on a high power-consuming sensor if the device is in the transition state, or otherwise keeps the high power-consuming sensor off if the device is not in the transition state.”; [0006]: “Both the accelerometer sensor and the ambient light sensor are always turned on to detect the transition state of the device. In one example, the transition state is detected if the accelerometer sensor detects movement of the device.”).
Ting does not explicitly teach wherein the covered state is a probability value indicating a likelihood that the device is covered by an object, and the motion state is a probability value indicating the likelihood that the device is in motion (Emphasis added by Examiner).  
Schillings teaches a probability value indicating a/the likelihood ([0045]: “the one or more output values may be continuous, representing the probability that mobile device 200 is in the one or more states”; [0048]: “for example, function f1 may adjust the probability that a given set of inputs corresponds to a grab depending on the time of day”; [0050]: “In particular embodiments, each value may be discrete or continuous. In particular embodiments, the determination may be based on the sum, average, weighted average, or another mathematical combination of the values being above or below a predetermined threshold.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ting to include a probability value indicating a/the likelihood, as taught by Schillings.
Doing so would allow one to apply a neural network for improved identification of the state of devices based on the measurements, as taught by Schillings [0025]: “Detecting a pattern across all users and devices for particular sensor values when a user grabs a mobile device may take thousands of man-hours, and as such, this task may be well-suited to be performed by, in particular embodiments, an artificial neural network”.

Regarding Claim 14, Ting in view of Schillings teaches the device of claim 1 wherein the covered state is…that the device is covered by an object ([0006]: “the proximity sensor or the ultrasonic sensor is turned on to detect the current pocket mode if the device is in transition state”; [0016]: “For example, a proximity sensor deactivates the display and touchscreen when the smartphone brought near the face during a call. This is done to save battery power and to prevent inadvertent inputs from the user's face and ears. In addition, proximity sensors are commonly used to detect one placement. By detecting the presence of nearby objects, proximity sensors are able to accurately detect whether a smartphone is put in a pocket/cover/bag or taken out of pocket/cover/bag”), and the motion state is…that the device is being placed in the bag ([0005]: “A wireless device first determines whether it is in a transition state by using a plurality of low power-consuming sensors. The wireless device then powers on a high power-consuming sensor if the device is in the transition state, or otherwise keeps the high power-consuming sensor off if the device is not in the transition state.”; [0006]: “Both the accelerometer sensor and the ambient light sensor are always turned on to detect the transition state of the device. In one example, the transition state is detected if the accelerometer sensor detects movement of the device.”; [0021]: “smartphone 101 has two “pocket modes”, a first in-pocket mode when it is placed inside a pocket, phone cover, purse, or a bag/backpack, and a second out-of-pocket mode when it is placed outside a pocket, phone cover, purse, or a bag/backpack”).  
Ting does not explicitly teach wherein the covered state is a probability value indicating a likelihood that the device is covered by an object, and the motion state is a probability value indicating the likelihood that the device is being placed in the bag (Emphasis added by Examiner).
Schillings teaches a probability value indicating a/the likelihood ([0045]: “the one or more output values may be continuous, representing the probability that mobile device 200 is in the one or more states”; [0048]: “for example, function f1 may adjust the probability that a given set of inputs corresponds to a grab depending on the time of day”; [0050]: “In particular embodiments, each value may be discrete or continuous. In particular embodiments, the determination may be based on the sum, average, weighted average, or another mathematical combination of the values being above or below a predetermined threshold.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ting to include a probability value indicating a/the likelihood, as taught by Schillings.
Doing so would allow one to apply a neural network for improved identification of the state of devices based on the measurements, as taught by Schillings [0025]: “Detecting a pattern across all users and devices for particular sensor values when a user grabs a mobile device may take thousands of man-hours, and as such, this task may be well-suited to be performed by, in particular embodiments, an artificial neural network”.

Regarding Claim 15, Ting teaches a device, comprising: 
a motion sensor configured to generate a motion measurement ([0006]: “an accelerometer sensor”; [0018]: “An accelerometer is a sensing device that measures proper acceleration (g-force), which is the acceleration it experiences relative to freefall and is the acceleration felt by people and objects”; [0026]: “If the smartphone is in transition state (403), then it infers potential pocket mode change. The transition state can be detected by either the accelerometer sensor or the ambient light sensor. In one example, when the phone is being taken out from a purse or put into a purse, the accelerometer sensor detects movement, which results in the detection of transition state”); 
a…proximity sensor…configured to generate a plurality of [proximity] measurements (See Fig. 3, showing repetition of method after determination of pocket mode, i.e. plurality of measurements made; [0006]: “the high power-consuming sensor is a proximity sensor or an ultrasonic sensor”; [0016]: “A proximity sensor is a sensor able to detect the presence of nearby objects with out any physical contact. A proximity sensor often emits an electromagnetic field or a beam of electromagnetic radiation (e.g., infrared), and looks for changes in the field or return signal.”; [0032]: “the proximity sensor or the ultrasonic sensor is turned on to detect the current pocket mode if the device is in transition state”); and 
a controller configured to: 
determine a motion state of the device based on the motion measurement ([0005]: “A wireless device first determines whether it is in a transition state by using a plurality of low power-consuming sensors. The wireless device then powers on a high power-consuming sensor if the device is in the transition state, or otherwise keeps the high power-consuming sensor off if the device is not in the transition state.”; [0024]: “The functional modules may be implemented by hardware, firmware, software, or any combination thereof. The function modules, when executed by processors 203 (e.g., via executing program codes 205), for example, allow smartphone 201 to perform efficient in-pocket detection by using a plurality of sensors.”, Examiner interprets these as teaching a controller, as the device is performing control operations); determine a covered state of the device based on the plurality of [proximity] measurements ([0006]: “the proximity sensor or the ultrasonic sensor is turned on to detect the current pocket mode if the device is in transition state”; [0016]: “proximity sensors are commonly used to detect one placement. By detecting the presence of nearby objects, proximity sensors are able to accurately detect whether a smartphone is put in a pocket/cover/bag or taken out of pocket/cover/bag”); 
determine an in-bag state of the device based on the motion state and the covered state, the in-bag state indicating whether the device is in a bag or outside of the bag ([0021]: “smartphone 101 has two “pocket modes”, a first in-pocket mode when it is placed inside a pocket, phone cover, purse, or a bag/backpack, and a second out-of-pocket mode when it is placed outside a pocket, phone cover, purse, or a bag/backpack. For example, when smartphone 101 is placed inside purse 102, it is in the in-pocket mode; when smartphone 101 is taken out of purse 102, it is in the out-of-pocket mode.”; [0022]: “When possible environment change is detected, then one of the high power-consuming sensors is turned on to further determine the current pocket mode of the smartphone.”); and 
adjust a power state of the device (Abstract: “A wireless device determines whether it is in a transition state by using a plurality of low power-consuming sensors. The wireless device powers on a high power-consuming sensor if the device is in the transition state, or otherwise keeps the high power-consuming sensor off if the device is not in the transition state.”).  
Ting does not explicitly teach a plurality of proximity sensors and distance measurements and based on the distance measurements and adjust a power state of the device based on the in-bag state (Emphasis added by Examiner).
However, Ting teaches a plurality of high and low power-consuming sensors [0022]: “Smartphone 101 comprises a plurality of low power-consuming sensors 111 and a plurality of high power-consuming sensors 112. While each sensor has its own usage, the combination of the sensors can be used to more efficiently detect the pocket mode of the phone. The low power-consuming sensors, e.g., accelerometer and ambient light are always on for detecting any possible transition of environment change of the smartphone. On the other hand, the high power-consuming sensors, e.g., proximity and ultrasonic sensors are controlled based on whether there is any environment change of the smartphone.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ting to explicitly include a plurality of proximity sensors (Emphasis added by Examiner).
Doing so would allow one to potentially obtain an omnidirectional proximity measurement capability, which is desirable because in many cases a device may be positioned such that a single directional proximity measurement may yield a misleading result, i.e. if the sensor is directed away from a proximal object/individual. One of ordinary skill in the art would recognize this potential problem and seek to solve it, and applying a duplication of the constituent elements that are already taught would be within ordinary skill in the art. 
Schillings teaches a plurality of…sensors configured to generate a plurality of…measurements (See Fig. 2, showing plurality of sensor locations; Abstract: “A first sensor value array is generated, and the first value array is fed as input to a first function generated by a first neural network. One or more first output values are calculated based on the first function, and a determination is made based on these first output values if a first action has occurred. If a first action has occurred, a second sensor value array is generated from a second set of inputs from one or more second sensors. The second sensor value array is fed as input to a second function generated by a second neural network. One or more second output values are calculated based on the second function, and the first state is exited based on these second output values.”; [0017]: “Mobile devices may have a plurality of touch sensors 210A-C that are arranged in different positions for each device.”; [0035]: “This disclosure contemplates any suitable method of capturing sensor data from the plurality of sensors of mobile device 200.”; [0044]: “microcontroller or sensor controller 160 executes function f0 with the values generated by the primary sensors as input values. In particular embodiments, the sensor values of primary sensors may be arranged in a data structure, such as an array, in a particular order.”) and adjust a power state of the device based on the in-bag state ([0021]: “when the user grabs hold of the mobile device and takes it out of the pocket for use, there may be a relatively sudden increase in the movement speed of the mobile device. This change in the mobile device's movement speed may be detected based on the sensor data supplied by the accelerometer. In particular embodiments, upon detecting that there is a significant increase in the speed of the mobile device's movement, either by itself or in addition to detecting that the user has touched the mobile device, the mobile device may be brought out of the power-saving state into normal operation state (e.g., turn on the screen of the mobile device) and the input component of the mobile device may be unlocked automatically”; [0022]: “The orientation of the mobile device may be detected and measured by the gyrometer. If the orientation of the mobile device has changed significantly, it may be another indication that the user may have taken the device out of his pocket”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ting to include a plurality of…sensors and adjust a power state of the device based on the in-bag state (Emphasis added by Examiner), as taught by Schillings.
Doing so would allow one to obtain omnidirectional sensing capabilities as discussed above and avoid the inconvenience of repeatedly manually adjusting the state of the device, as taught by Schillings [0013-0014]: “the user needs to perform a few actions, which may take several seconds, before the mobile device is ready to be used. Considering that such a sequence of actions may need to be performed several times a day (e.g., each time the user needs to use his mobile device after not using the mobile device for a period of time), it may become an inconvenience”, “particular embodiments may automatically adjust the current state of a mobile electronic device based on the intention of a user with respect to the mobile electronic device”.
Ting in view of Schillings does not explicitly teach distance measurements and based on the distance measurements (Emphasis added by Examiner).
However, both Ting and Schillings teach proximity sensors, which are known to measure distances, to monitor the proximity of the device to objects/individuals, as is the function of the distance measurement, in order to be used to make determinations about the state of the device.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ting in view of Schillings to explicitly include distance measurements and based on the distance measurements (Emphasis added by Examiner).
Doing so would allow one to achieve the goal of Ting, to accurately determine the state of the device (i.e. in a pocket/purse/bag/etc. or not) using a combination of contextual sensor data.

Regarding Claim 16, Ting in view of Schillings teaches the device of claim 15 wherein the device includes a plurality of surfaces (See Fig. 1, showing a device with a plurality of surfaces; additionally, electronic devices such as phones, tablets, laptops, etc. are known to have multiple surfaces).
Ting does not explicitly teach each of the plurality of proximity sensors is at a respective surface of the plurality of surfaces.  
Schillings teaches each of the plurality of…sensors is at a respective surface of the plurality of surfaces (See Fig. 3, showing plurality of sensors on different surfaces of the device; [0017]: “Mobile devices may have a plurality of touch sensors 210A-C that are arranged in different positions for each device.”; [0019]: “In particular embodiments, in addition to the front side, the mobile device may have touch sensors on the left and right sides. Optionally, the mobile device may also have touch sensors on the back, top, or bottom side. Thus, as the user's hand touches the mobile device to grab hold of it, the touch sensors may detect the user's fingers or palm touching the mobile device. The touch-sensor data may be analyzed to determine when and where the user has touched the mobile device.”; [0020]: “In particular embodiments, the placement of touch sensors on the left, right, top, and/or bottom sides may allow for sensing whether a user is touching both sides of the mobile device (i.e., the user is grasping the mobile device). Thus, the touch sensors can differentiate grasping the mobile device in addition to simply touching it.”).
Ting in view of Schillings does not explicitly teach each of the plurality of proximity sensors is at a respective surface of the plurality of surfaces.
However, Ting and Schillings both teach proximity sensors, and Schillings further teaches placing sensors on a plurality of surfaces of the device in order to determine which side of the device is being touched, and to differentiate between different types of touches on the device. Similar utility applies to the aforementioned omnidirectionality of proximity sensing.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ting in view of Schillings to explicitly include each of the plurality of proximity sensors is at a respective surface of the plurality of surfaces.
Doing so would allow one to achieve omnidirectional proximity sensing capabilities, such that, as taught by Schillings with respect to touch sensing, one can determine which surface is proximate to an object/individual and differentiate between a sensing of proximity on a single surface and more than a single surface, including various potential combinations of surface proximity determinations (i.e. proximity on all sides simultaneously, on two particular sides, on one particular side, etc.).

Regarding Claim 17, Ting in view of Schillings teaches the device of claim 15 wherein 
the covered state indicates whether the device is covered by an object or uncovered ([0006]: “the proximity sensor or the ultrasonic sensor is turned on to detect the current pocket mode if the device is in transition state”; [0016]: “For example, a proximity sensor deactivates the display and touchscreen when the smartphone brought near the face during a call. This is done to save battery power and to prevent inadvertent inputs from the user's face and ears. In addition, proximity sensors are commonly used to detect one placement. By detecting the presence of nearby objects, proximity sensors are able to accurately detect whether a smartphone is put in a pocket/cover/bag or taken out of pocket/cover/bag”), and 
the motion state indicates whether the device is in motion or stationary, or whether the device is being placed in the bag or taken out of the bag ([0005]: “A wireless device first determines whether it is in a transition state by using a plurality of low power-consuming sensors. The wireless device then powers on a high power-consuming sensor if the device is in the transition state, or otherwise keeps the high power-consuming sensor off if the device is not in the transition state.”; [0006]: “Both the accelerometer sensor and the ambient light sensor are always turned on to detect the transition state of the device. In one example, the transition state is detected if the accelerometer sensor detects movement of the device.”; [0021]: “smartphone 101 has two “pocket modes”, a first in-pocket mode when it is placed inside a pocket, phone cover, purse, or a bag/backpack, and a second out-of-pocket mode when it is placed outside a pocket, phone cover, purse, or a bag/backpack”).  

Regarding Claim 18, Ting teaches a system, comprising: 
an electronic device (Abstract: “A wireless device”); 
a proximity sensor coupled to the electronic device and configured to generate a [proximity] measurement ([0006]: “the high power-consuming sensor is a proximity sensor or an ultrasonic sensor”; [0016]: “A proximity sensor is a sensor able to detect the presence of nearby objects with out any physical contact. A proximity sensor often emits an electromagnetic field or a beam of electromagnetic radiation (e.g., infrared), and looks for changes in the field or return signal.”; [0032]: “the proximity sensor or the ultrasonic sensor is turned on to detect the current pocket mode if the device is in transition state”); and 
a motion sensor coupled to the electronic device and configured to: 
29generate a motion measurement; 
determine a motion state based on the motion measurement ([0006]: “an accelerometer sensor”; [0018]: “An accelerometer is a sensing device that measures proper acceleration (g-force), which is the acceleration it experiences relative to freefall and is the acceleration felt by people and objects”; [0026]: “If the smartphone is in transition state (403), then it infers potential pocket mode change. The transition state can be detected by either the accelerometer sensor or the ambient light sensor. In one example, when the phone is being taken out from a purse or put into a purse, the accelerometer sensor detects movement, which results in the detection of transition state”); 
determine a covered state based on the [proximity] measurement ([0006]: “the proximity sensor or the ultrasonic sensor is turned on to detect the current pocket mode if the device is in transition state”; [0016]: “proximity sensors are commonly used to detect one placement. By detecting the presence of nearby objects, proximity sensors are able to accurately detect whether a smartphone is put in a pocket/cover/bag or taken out of pocket/cover/bag”); 
determine an in-transit state based on the motion state and the covered state (See Figs. 3-6, showing detection of transition state by motion measurement, with in/out of pocket determined by further applying proximity measurements in combination with motion measurement; Abstract: “A wireless device determines whether it is in a transition state by using a plurality of low power-consuming sensors. The wireless device powers on a high power-consuming sensor if the device is in the transition state, or otherwise keeps the high power-consuming sensor off if the device is not in the transition state. The wireless device detects a current pocket mode of the device using the high power-consuming sensor if the device is in the transition state, or otherwise keeps a previous pocket mode if the device is not in the transition state”, Examiner notes that as shown above, low power-consuming sensors includes accelerometer and high power-consuming sensors includes proximity sensor; [0006]: “the low power-consuming sensors comprises an accelerometer sensor and an ambient light sensor, and the high power-consuming sensor is a proximity sensor or an ultrasonic sensor. Both the accelerometer sensor and the ambient light sensor are always turned on to detect the transition state of the device. In one example, the transition state is detected if the accelerometer sensor detects movement of the device…The high power-consuming sensor is then controlled by whether the device is in the transition state or not. For example, the proximity sensor or the ultrasonic sensor is turned on to detect the current pocket mode if the device is in transition state. Otherwise, the proximity sensor or the ultrasonic sensor is kept off to save power and the device keeps its previous detected pocket mode.”; [0016]: “By detecting the presence of nearby objects, proximity sensors are able to accurately detect whether a smartphone is put in a pocket/cover/bag or taken out of pocket/cover/bag”; [0021]: “smartphone 101 has two “pocket modes”, a first in-pocket mode when it is placed inside a pocket, phone cover, purse, or a bag/backpack, and a second out-of-pocket mode when it is placed outside a pocket, phone cover, purse, or a bag/backpack. For example, when smartphone 101 is placed inside purse 102, it is in the in-pocket mode; when smartphone 101 is taken out of purse 102, it is in the out-of-pocket mode.”; [0022]: “The low power-consuming sensors, e.g., accelerometer and ambient light are always on for detecting any possible transition of environment change of the smartphone. On the other hand, the high power-consuming sensors, e.g., proximity and ultrasonic sensors are controlled based on whether there is any environment change of the smartphone. If there is no environment change, then the high power-consuming sensors are kept off to save power. When possible environment change is detected, then one of the high power-consuming sensors is turned on to further determine the current pocket mode of the smartphone.”); and 
adjust a power state of the device (Abstract: “A wireless device determines whether it is in a transition state by using a plurality of low power-consuming sensors. The wireless device powers on a high power-consuming sensor if the device is in the transition state, or otherwise keeps the high power-consuming sensor off if the device is not in the transition state.”).  
Ting does not explicitly teach a distance measurement and based on the distance measurement and adjust a power state of the device based on the in-transit state (Emphasis added by Examiner). Additionally, while Ting teaches the following: determine a covered state based on the distance measurement; determine an in-transit state based on the motion state and the covered state; and adjust a power state of the device based on the in-transit state, Ting does not explicitly teach a motion sensor completing these processing operations.
Schillings teaches a sensor hub that performs certain sensor functions and processes sensor input ([0015]: “In particular embodiments, a sensors hub 140 may optionally be included in mobile device 100. Sensors 150 may be connected to sensors hub 140, which may be a low power-consuming processor that controls sensors 150, manages power for sensors 150, processes sensor inputs, aggregates sensor data, and performs certain sensor functions.”, Emphasis added by Examiner). Examiner interprets this as analogous to a sensor performing processing operations. 
Thus, as Schillings teaches a sensor hub completing processing operations and sensor functions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ting to include the analogous function of the sensor performing the processing operations that the device of Ting performs.
Doing so would allow one to have fewer electronic elements in the device, which could aid in achieving the goal of Ting as taught in [0022], to achieve “accurate pocket mode detection…with reduced power consumption”.
Schillings teaches adjust a power state of the device based on the in-transit state ([0021]: “when the user grabs hold of the mobile device and takes it out of the pocket for use, there may be a relatively sudden increase in the movement speed of the mobile device. This change in the mobile device's movement speed may be detected based on the sensor data supplied by the accelerometer. In particular embodiments, upon detecting that there is a significant increase in the speed of the mobile device's movement, either by itself or in addition to detecting that the user has touched the mobile device, the mobile device may be brought out of the power-saving state into normal operation state (e.g., turn on the screen of the mobile device) and the input component of the mobile device may be unlocked automatically”; [0022]: “The orientation of the mobile device may be detected and measured by the gyrometer. If the orientation of the mobile device has changed significantly, it may be another indication that the user may have taken the device out of his pocket”, i.e. in transit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ting to include adjust a power state of the device based on the in-transit state (Emphasis added by Examiner), as taught by Schillings.
Doing so would allow one to avoid the inconvenience of repeatedly manually adjusting the state of the device, as taught by Schillings [0013-0014]: “the user needs to perform a few actions, which may take several seconds, before the mobile device is ready to be used. Considering that such a sequence of actions may need to be performed several times a day (e.g., each time the user needs to use his mobile device after not using the mobile device for a period of time), it may become an inconvenience”, “particular embodiments may automatically adjust the current state of a mobile electronic device based on the intention of a user with respect to the mobile electronic device”.
Ting in view of Schillings does not explicitly teach a distance measurement and based on the distance measurement (Emphasis added by Examiner).
However, both Ting and Schillings teach proximity sensors, which are known to measure distances, to monitor the proximity of the device to objects/individuals, as is the function of the distance measurement, in order to be used to make determinations about the state of the device.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ting in view of Schillings to explicitly include a distance measurement and based on the distance measurement (Emphasis added by Examiner).
Doing so would allow one to achieve the goal of Ting, to accurately determine the state of the device (i.e. in a pocket/purse/bag/etc. or not) using a combination of contextual sensor data.

Regarding Claim 19, Ting in view of Schillings teaches the system of claim 18 wherein the covered state indicates whether the device is covered by an object or uncovered ([0006]: “the proximity sensor or the ultrasonic sensor is turned on to detect the current pocket mode if the device is in transition state”; [0016]: “For example, a proximity sensor deactivates the display and touchscreen when the smartphone brought near the face during a call. This is done to save battery power and to prevent inadvertent inputs from the user's face and ears. In addition, proximity sensors are commonly used to detect one placement. By detecting the presence of nearby objects, proximity sensors are able to accurately detect whether a smartphone is put in a pocket/cover/bag or taken out of pocket/cover/bag”), and the motion state indicates whether the device is in motion or stationary ([0005]: “A wireless device first determines whether it is in a transition state by using a plurality of low power-consuming sensors. The wireless device then powers on a high power-consuming sensor if the device is in the transition state, or otherwise keeps the high power-consuming sensor off if the device is not in the transition state.”; [0006]: “Both the accelerometer sensor and the ambient light sensor are always turned on to detect the transition state of the device. In one example, the transition state is detected if the accelerometer sensor detects movement of the device.”).  

Regarding Claim 20, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Ting in view of Schillings teaches the system of claim 19 wherein the motion sensor determines that the device is in transit where the covered state indicates the device is covered by the object and the motion state indicates the device is in motion (See Figs. 3-6, showing detection of transition state by motion measurement, with in/out of pocket determined by further applying proximity measurements in combination with motion measurement; Abstract: “A wireless device determines whether it is in a transition state by using a plurality of low power-consuming sensors. The wireless device powers on a high power-consuming sensor if the device is in the transition state, or otherwise keeps the high power-consuming sensor off if the device is not in the transition state. The wireless device detects a current pocket mode of the device using the high power-consuming sensor if the device is in the transition state, or otherwise keeps a previous pocket mode if the device is not in the transition state”, Examiner notes that as shown above, low power-consuming sensors includes accelerometer and high power-consuming sensors includes proximity sensor; [0006]: “the low power-consuming sensors comprises an accelerometer sensor and an ambient light sensor, and the high power-consuming sensor is a proximity sensor or an ultrasonic sensor. Both the accelerometer sensor and the ambient light sensor are always turned on to detect the transition state of the device. In one example, the transition state is detected if the accelerometer sensor detects movement of the device…The high power-consuming sensor is then controlled by whether the device is in the transition state or not. For example, the proximity sensor or the ultrasonic sensor is turned on to detect the current pocket mode if the device is in transition state. Otherwise, the proximity sensor or the ultrasonic sensor is kept off to save power and the device keeps its previous detected pocket mode.”; [0016]: “By detecting the presence of nearby objects, proximity sensors are able to accurately detect whether a smartphone is put in a pocket/cover/bag or taken out of pocket/cover/bag”; [0021]: “smartphone 101 has two “pocket modes”, a first in-pocket mode when it is placed inside a pocket, phone cover, purse, or a bag/backpack, and a second out-of-pocket mode when it is placed outside a pocket, phone cover, purse, or a bag/backpack. For example, when smartphone 101 is placed inside purse 102, it is in the in-pocket mode; when smartphone 101 is taken out of purse 102, it is in the out-of-pocket mode.”; [0022]: “The low power-consuming sensors, e.g., accelerometer and ambient light are always on for detecting any possible transition of environment change of the smartphone. On the other hand, the high power-consuming sensors, e.g., proximity and ultrasonic sensors are controlled based on whether there is any environment change of the smartphone. If there is no environment change, then the high power-consuming sensors are kept off to save power. When possible environment change is detected, then one of the high power-consuming sensors is turned on to further determine the current pocket mode of the smartphone.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bevilacqua (US PGPub No. US 20130033418 A1), pertaining to gesture detection of electronic devices using proximity, gyroscope, and accelerometer sensors;
Bahl (US Patent No. US 7016705 B2), pertaining to power consumption reduction via use of motion and proximity sensors and several operating modes;
Chuang (US PGPub No. US 20120025902 A1), pertaining to power saving operations for a device based on distance measurements;
Depew (US Patent No. US 8989792 B1), pertaining to power management based on inertial sensor measurements indicating the presence of an individual;
Le Grand (US PGPub No. US 20150221278 A1) and Stogaitis (US PGPub No. US 20150230183 A1), both pertaining to operational mode changing based on measured sensor data, including proximity/distance measurements and accelerometer and gyroscope measurements;
Ayer (US PGPub No. US 20200326767 A1), pertaining to preventing false detection of wake events including the use of inertial sensors and sensors for determining user proximity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J GASSEN whose telephone number is (571)272-4363. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J GASSEN/Examiner, Art Unit 2863            


/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863